ALLOWANCE
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitation of an actuator structure (or a pump having the structure) comprising a piezoelectric actuator with a solid contiguous body surrounded by a sidewall and supported by a plurality of elastic support portions which each include a beam portion, an actuator connection portion, and a sidewall connection portion connecting the beam portion to the side wall at a location offset from the actuator connection portion in a direction along the outer periphery of the actuator in combination with the remaining limitations of claims 2 and 9.  Additionally, applicant’s arguments and amendments regarding the “substantially” language are persuasive, as the specification makes clear a standard for determining what is not substantially arc-shaped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PHILIP E STIMPERT/               Primary Examiner, Art Unit 3746                                                                                                                                                                                         	6 May 2021